DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 6, 7 and 10-25 are pending for prosecution.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6-7 and 10-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over Patent US 10985940 B2 (claims 1-10) teaching claims 1, 6-7 and 10-15, and Patent US 10985940 B2 (claims 1-10) in view of Dupuis et al. (US 20100262357 A1, [0032, 0049, 0052]) disclosing active mode and in passive mode monitors engine and vehicle operation status, engine RPM, vehicle speed teaching claims new claims 16-25.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed limitations are similar in scope with obvious wording variations.
Please refer to the table below comparing the instant application with Patent US 10985940 B2.

Instant Application 17234045
Patent US 10985940 B2
1) An on-board device for a vehicle monitoring system comprising:

an OBD interface for connecting to an OBD port of a vehicle;
a processor programmed to accumulate data received via the OBD interface,

the processor further programmed to switch the OBD interface from a first mode to a second mode,


wherein in the first mode the OBD interface can request and receive data via a vehicle data bus connected to the OBD interface, wherein in the second mode the OBD interface does not request or send any data on the vehicle data bus, wherein in the second mode the OBD interface is capable of receiving data on the vehicle data bus.
1. An on-board device for a vehicle monitoring system comprising:
a communication module;
an OBD interface for connecting to an on-board diagnostic (OBD) port of a vehicle;
a processor programmed to accumulate data received via the OBD interface,

the processor further programmed to receive commands via the communication module and in response to the commands switch the OBD interface from a first mode to a second mode,

wherein in the first mode the OBD interface can request and receive data via a vehicle data bus connected to the OBD interface, wherein in the second mode the OBD interface does not request or send any data on the vehicle data bus, wherein in the second mode the OBD interface is capable of receiving data on the vehicle data bus.
6) An on-board device for a vehicle monitoring system comprising:

an OBD interface for connecting to an on-board diagnostic (OBD) port of a vehicle;

a processor programmed to accumulate data received via the OBD interface,
the processor further programmed to switch the OBD interface from a first mode to a second mode,


wherein in the first mode the OBD interface can request and receive data via a vehicle data bus connected to the OBD interface,
wherein in the second mode the OBD interface does not request or send any data on the vehicle data bus, wherein in the second mode the OBD interface is capable of receiving data on the vehicle data bus, wherein in the second mode the OBD interface is capable of receiving data on the vehicle data bus by sniffing data on the vehicle data bus.
2. An on-board device for a vehicle monitoring system comprising:
a communication module;
an OBD interface for connecting to an on-board diagnostic (OBD) port of a vehicle;

a processor programmed to accumulate data received via the OBD interface,
the processor further programmed to receive commands via the communication module and in response to the commands switch the OBD interface from a first mode to a second mode, 

wherein in the first mode the OBD interface can request and receive data via a vehicle data bus connected to the OBD interface,
wherein in the second mode the OBD interface does not request or send any data on the vehicle data bus, wherein in the second mode the OBD interface is capable of receiving data on the vehicle data bus, wherein in the second mode the OBD interface is capable of receiving data on the vehicle data bus by sniffing data on the vehicle data bus.
7) The device of claim 6 wherein in the second mode the OBD interface is undetectable via the vehicle data bus.
3. The device of claim 2 wherein in the second mode the OBD interface is undetectable via the vehicle data bus.

4. The device of claim 3 wherein the processor is programmed to switch the OBD interface between the first mode and the second mode based upon a command received via the communication module.

5. The device of claim 3 wherein the processor is programmed to switch the OBD interface between the first mode and the second mode based upon an SMS message.
10) An on-board device for a vehicle monitoring system comprising:

an OBD interface for connecting to an on-board diagnostic (OBD) port of a vehicle;

a processor programmed to accumulate data received via the OBD interface, the processor further programmed to switch the OBD interface from a first mode to a second mode,


wherein in the first mode the OBD interface can request and receive data via a vehicle data bus connected to the OBD interface, wherein in the second mode the OBD interface does not request or send any data on the vehicle data bus, wherein in the second mode the device monitors power on the OBD port of the vehicle to detect trip beginning and trip ending.
6. An on-board device for a vehicle monitoring system comprising:
a communication module;
an OBD interface for connecting to an on-board diagnostic (OBD) port of a vehicle;

a processor programmed to accumulate data received via the OBD interface, the processor further programmed to receive commands via the communication module and in response to the commands switch the OBD interface from a first mode to a second mode,
wherein in the first mode the OBD interface can request and receive data via a vehicle data bus connected to the OBD interface, wherein in the second mode the OBD interface does not request or send any data on the vehicle data bus, wherein in the second mode the device monitors power on the OBD port of the vehicle to detect trip beginning and trip ending.
11) The device of claim 10 wherein the processor is programmed to effectuate a command to change modes only after an end of a trip.
7. The device of claim 6 wherein the processor is programmed to effectuate a command to change modes only after an end of a trip.
12) An on-board device for a vehicle monitoring system comprising:

an OBD interface for connecting to an on-board diagnostic (OBD) port of a vehicle;

a processor programmed to accumulate data received via the OBD interface, the processor further programmed to switch the OBD interface from a first mode to a second mode,


wherein in the first mode the OBD interface can request and receive data via a vehicle data bus connected to the OBD interface, wherein in the second mode the OBD interface does not request or send any data on the vehicle data bus, wherein the processor is programmed to effectuate a command to change modes only after an end of a trip.
8. An on-board device for a vehicle monitoring system comprising:
a communication module;
an OBD interface for connecting to an on-board diagnostic (OBD) port of a vehicle;

a processor programmed to accumulate data received via the OBD interface, the processor further programmed to receive commands via the communication module and in response to the commands switch the OBD interface from a first mode to a second mode,
wherein in the first mode the OBD interface can request and receive data via a vehicle data bus connected to the OBD interface, wherein in the second mode the OBD interface does not request or send any data on the vehicle data bus, wherein the processor is programmed to effectuate a command to change modes only after an end of a trip.
13) The device of claim 12 wherein the processor is programmed to switch the OBD interface between the first mode and the second mode based upon an SMS message.
9. The device of claim 8 wherein the processor is programmed to switch the OBD interface between the first mode and the second mode based upon an SMS message.

14) The device of claim 13 wherein in the second mode the OBD interface only receives power and ground via the OBD port of the vehicle.

15) (New) The device of claim 12 wherein in the second mode the OBD interface only receives power and ground via the OBD port of the vehicle.
10. The device of claim 9 wherein in the second mode the OBD interface only receives power and ground via the OBD port of the vehicle.
16) (New) The device of claim 12 wherein the OBD interface receives data indicative of vehicle engine operating parameters on the vehicle data bus in the second mode.
US Patent 10985940 B2 Claim 8 in view of Dupuis (US 20100262357 A1)
[0032] Referring to FIG. 2, an Anti Idling Control System of the present invention is both active and passive in operation and monitors idling of the engine to determine if excessive idling and whether systematic engine shutdown is warranted and possible in the active mode. The Anti Idling Control System monitors engine and vehicle operation exacting vehicle status of being either stationary and/or moving by evaluating signals derived from the vehicle diagnostics data port in the passive mode.
[0049]  The Anti Idling Control System operates on a basis of issued commands over the diagnostic port bus compatible with the vehicle.
17) (New) The device of claim 16 wherein the OBD interface receives vehicle speed on the vehicle data bus in the second mode.
US Patent 10985940 B2 Claim 8 in view of Dupuis (US 20100262357 A1)
[0032] Referring to FIG. 2, …The Anti Idling Control System monitors engine and vehicle operation exacting vehicle status of being either stationary and/or moving by evaluating signals derived from the vehicle diagnostics data port in the passive mode.
[0049]  The Anti Idling Control System operates on a basis of issued commands over the diagnostic port bus compatible with the vehicle.
[0052] The Anti Idling Control System operates as a passive control system and enters into the systematic engine sequence by monitoring critical signals being engine RPM, vehicle speed.
18) (New) The device of claim 1 wherein the OBD interface receives data indicative of vehicle engine operating parameters on the vehicle data bus in the second mode.
US Patent 10985940 B2 Claim 1 in view of Dupuis (US 20100262357 A1)
[0032] Referring to FIG. 2, an Anti Idling Control System of the present invention is both active and passive in operation and monitors idling of the engine to determine if excessive idling and whether systematic engine shutdown is warranted and possible in the active mode. The Anti Idling Control System monitors engine and vehicle operation exacting vehicle status of being either stationary and/or moving by evaluating signals derived from the vehicle diagnostics data port in the passive mode.
[0049]  The Anti Idling Control System operates on a basis of issued commands over the diagnostic port bus compatible with the vehicle.
19) (New) The device of claim 18 wherein the OBD interface receives vehicle speed on the vehicle data bus in the second mode.
US Patent 10985940 B2 Claim 1 in view of Dupuis (US 20100262357 A1)
[0032] Referring to FIG. 2, …The Anti Idling Control System monitors engine and vehicle operation exacting vehicle status of being either stationary and/or moving by evaluating signals derived from the vehicle diagnostics data port in the passive mode.
[0049]  The Anti Idling Control System operates on a basis of issued commands over the diagnostic port bus compatible with the vehicle.
[0052] The Anti Idling Control System operates as a passive control system and enters into the systematic engine sequence by monitoring critical signals being engine RPM, vehicle speed.
20) (New) The device of claim 6 wherein the OBD interface receives data indicative of vehicle engine operating parameters on the vehicle data bus in the second mode.
US Patent 10985940 B2 Claim 2 in view of Dupuis (US 20100262357 A1)
[0032] Referring to FIG. 2, an Anti Idling Control System of the present invention is both active and passive in operation and monitors idling of the engine to determine if excessive idling and whether systematic engine shutdown is warranted and possible in the active mode. The Anti Idling Control System monitors engine and vehicle operation exacting vehicle status of being either stationary and/or moving by evaluating signals derived from the vehicle diagnostics data port in the passive mode.
[0049]  The Anti Idling Control System operates on a basis of issued commands over the diagnostic port bus compatible with the vehicle.
21) (New) The device of claim 20 wherein the OBD interface receives vehicle speed on the vehicle data bus in the second mode.
US Patent 10985940 B2 Claim 2 in view of Dupuis (US 20100262357 A1)
[0032] Referring to FIG. 2, …The Anti Idling Control System monitors engine and vehicle operation exacting vehicle status of being either stationary and/or moving by evaluating signals derived from the vehicle diagnostics data port in the passive mode.
[0049]  The Anti Idling Control System operates on a basis of issued commands over the diagnostic port bus compatible with the vehicle.
[0049]  The Anti Idling Control System operates on a basis of issued commands over the diagnostic port bus compatible with the vehicle. 
[0052] The Anti Idling Control System operates as a passive control system and enters into the systematic engine sequence by monitoring critical signals being engine RPM, vehicle speed.
22) (New) The device of claim 10 wherein in the second mode the OBD interface only receives power and ground via the OBD port of the vehicle.
US Patent 10985940 B2 Claim 6 and claim 10
23) (New) The device of claim 10 wherein the OBD interface receives data indicative of vehicle engine operating parameters on the vehicle data bus in the second mode.
US Patent 10985940 B2 Claim 6 in view of Dupuis (US 20100262357 A1)
[0032] Referring to FIG. 2, an Anti Idling Control System of the present invention is both active and passive in operation and monitors idling of the engine to determine if excessive idling and whether systematic engine shutdown is warranted and possible in the active mode. The Anti Idling Control System monitors engine and vehicle operation exacting vehicle status of being either stationary and/or moving by evaluating signals derived from the vehicle diagnostics data port in the passive mode.
[0049]  The Anti Idling Control System operates on a basis of issued commands over the diagnostic port bus compatible with the vehicle.
24) (New) The device of claim 23 wherein the OBD interface receives vehicle speed on the vehicle data bus in the second mode.
US Patent 10985940 B2 Claim 6 in view of Dupuis (US 20100262357 A1)
[0032] Referring to FIG. 2, …The Anti Idling Control System monitors engine and vehicle operation exacting vehicle status of being either stationary and/or moving by evaluating signals derived from the vehicle diagnostics data port in the passive mode.
[0049]  The Anti Idling Control System operates on a basis of issued commands over the diagnostic port bus compatible with the vehicle. 
[0052] The Anti Idling Control System operates as a passive control system and enters into the systematic engine sequence by monitoring critical signals being engine RPM, vehicle speed.
25) (New) The device of claim 11 wherein the OBD interface receives vehicle speed on the vehicle data bus in the second mode.
US Patent 10985940 B2 Claim 7 in view of Dupuis (US 20100262357 A1)
[0032] Referring to FIG. 2, …The Anti Idling Control System monitors engine and vehicle operation exacting vehicle status of being either stationary and/or moving by evaluating signals derived from the vehicle diagnostics data port in the passive mode.
[0049]  The Anti Idling Control System operates on a basis of issued commands over the diagnostic port bus compatible with the vehicle. 
[0052] The Anti Idling Control System operates as a passive control system and enters into the systematic engine sequence by monitoring critical signals being engine RPM, vehicle speed.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Flick; Kenneth E. (USRE47354 E), describing vehicle tracking unit for controlling operable vehicle devices using a vehicle data bus and related methods
Cawse et al. (US 8918547 B2), describing Configurable Intelligent I/O Expander System
Lawrie-Fussey et al. (US20170069144), describing monitoring device
Gelbart et al. (US 20170039784 A1), describing AUTOMOBILE DIAGNOSTIC DEVICE USING DYNAMIC TELEMATIC DATA PARSING
FISCHER et al. (US 20160182341 A1), describing Switching Over The Mode Of A Control Unit Between A Diagnostic Bus And An External Ethernet Connection
Chu, Y. (US20160161367), describing device and method for detecting vehicle engine state
CHUN; Chang Woo (US 20160075293 A1), describing METHOD AND SYSTEM FOR REMOTELY CONTROLLING TELEMATICS UNIT OF VEHICLE
Soroko; Jason Aurele (US 20160012653 A1), describing METHOD AND APPARATUS FOR PROVIDING VEHICLE SECURITY
BAKFAN et al. (US 20150371457 A1), describing METHOD AND SYSTEM FOR RETRIEVING VEHICULAR PARAMETERS FROM A VEHICLE DATA BUS
Reeder et al. (US 20150356497 A1), describing Methods And Apparatus For Monitoring And Control Of Electronic Devices
PARK; Jong Rae  (US 20150310675 A1), describing DIAGNOSTIC SYSTEM AND METHOD FOR VEHICLE TERMINAL
LUONG; Jean-Luc (US 20150210288 A1), describing SYSTEM FOR USING SHORT TEXT MESSAGING FOR REMOTE DIAGNOSTIC
Chen et al. (US20150187146), describing smart phone app-based remote vehicle diagnostic system and method
Ricci; Christopher P. (US 20140309877 A1), describing Information Shared Between A Vehicle And User Devices
Tibbitts et al. (US 20140113619 A1), describing METHOD AND SYSTEM FOR CONTROLLING AND MODIFYING DRIVING BEHAVIORS
Rybak et al. (US 20140025253 A1), describing SYSTEMS AND METHODS FOR EXTRACTION AND TELEMETRY OF VEHICLE OPERATIONAL DATA FROM AN INTERNAL AUTOMOTIVE NETWORK
Behrens et al. (US20130318380), describing handling of wake-up messages in controller area networks
Ricci et al. (US 20130282238 A1), describing MONITORING STATE-OF-HEALTH OF PROCESSING MODULES IN VEHICLES
Cawse et al. (US 20130282228 A1), describing Even Driven Data Acquisition Switch
Thompson et al. (US 20130211623 A1), describing Vehicle Communications
Ricci; Christopher P. (US 20130204484 A1), describing ON BOARD VEHICLE DIAGNOSTIC MODULE
Ricci; Christopher P. (US 20130204466 A1), describing ON BOARD VEHICLE NETWORKING MODULE
Dunsdon, J. M. (US20130166135), describing diagnostics for aircraft
Phelan et al. (US 20130073112 A1), describing Motor Vehicle Operating Data Collection And Analysis
Basir et al. (US 20130041521 A1), describing VEHICLE MONITORING SYSTEM WITH AUTOMATIC DRIVER IDENTIFICATION
Basir et al. (US 20130030605 A1), describing SELECTIVE VEHICLE TRACKING AND VEHICLE ROUTING
Wallace et al. (US 20120290166 A1), describing SYSTEMS AND METHODS FOR VEHICLE MONITORING WITH PROCESSING INTERRUPTION TOLERANCE
Fedorchuk et al. (US 20120245786 A1), describing Multi-Protocol Vehicle Diagnostic Interface Device And Method
Higgins et al. (US 20120203441 A1), describing LOW-DRAIN, SELF-CONTAINED MONITORING DEVICE
Resner; Benjamin (US 20110112717 A1), describing Methods And Apparatus For Automatic Internet Logging And Social Comparison Of Vehicular Driving Behavior
Hamilton, B. T. (US20100023198), describing system and method for emulating vehicle ignition-switched power
Golenski; Stephen S. (US 20090258642 A1), describing VEHICLE COMMUNICATION SYSTEM
Nagy; David (US 20080082221 A1), describing System For Monitoring, Controlling, And Reporting Vehicle Operation Through Onboard Diagnostic Port
Kasprzyk et al. (US 20070002790 A1), describing Vehicular Data Collection And Remote Control Module And Method

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Primary Examiner, Art Unit 2413